I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON             FILED
                                                                         June 6, 1997

                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk

ANTHONY W NANCE,
           .                                     )   C/ A NO. 03A01- 9701- CV- 00037
a n d BRANDON NANCE,                             )
                                                 )   CAMPBELL CI RCUI T
        Pl a i nt i f f s - Appe l l a nt s ,    )
                                                 )   HON. CONRAD E. TROUTMAN, J R. ,
v.                                               )   J UDGE
                                                 )
CHRI STOPHER H. STRUNK,                          )   AFFI RMED I N PART,
                                                 )   REVERSED I N PART,
        De f e nda nt - Appe l l e e .           )   AND REM ANDED




VI C PRYOR, BASI STA, PRYOR & BALLOFF, J a c ks bor o, f or
Pl a i nt i f f s - Appe l l a nt s .

DANI EL M GASS, O’ NEI L, PARKER & W LLI AM
             .                      I      SON, Knoxvi l l e , f or
De f e nd a nt - Appe l l e e .

DENNI S L. BABB a nd VONDA M LAUGHLI N, BUTLER, VI NES & BABB,
                                         .
Kn o x v i l l e , f or De f e nda nt - Appe l l e e , Gua r a nt y Na t i ona l I ns ur a n c e
Co mp a n y.




                                            O P I N I O N




                                                              Fr a nks . J .



                I n t hi s a c t i on a r i s i ng f r om a mot or ve hi c l e

a c c i d e nt , t he de f e nda nt s we r e gr a nt e d s umma r y j udgme nt a nd

p l a i n t i f f s h a ve a ppe a l e d.

                An a c c i de nt o c c ur r e d be t we e n a mot or ve hi c l e dr i ve n

b y p l a i nt i f f Na nc e a nd a t r uc k dr i ve n by de f e nda nt St r unk.

Ta k i n g t he e vi de nc e mos t f a vor a bl e t o pl a i nt i f f s , bot h
v e h i c l e s we r e t r a ve l i ng nor t h on I nt e r s t a t e 75, t hr ough t he

J el l i co Mount a i ns .     Pl a i nt i f f wa s dr i vi ng hi s e mpt y f l a t be d

t r a c t or t r a i l e r i n t he l e f t l a ne a t a r a t e of a ppr oxi ma t e l y 60

mp h , whe n a gr e y s t a t i on wa gon s udde nl y s we r ve d i n f r ont of

h i m, c a us i ng hi m t o move i nt o t he r i ght l a ne t o a voi d t ha t

ve hi c l e .   De f e nda nt St r unk’ s t r uc k wa s t r a ve l i ng i n t he r i g h t

l a n e a t a ppr oxi ma t e l y 10 t o 15 mi l e s pe r hour , a nd pl a i nt i f f ’ s

v e h i c l e c ol l i de d wi t h t he r e a r of St r unk’ s t r uc k.

                St r unk s t a t e s t ha t he wa s t r a ve l i ng 40 t o 45 mi l e s

p e r h o ur a nd ne ve r s a w t he gr e y s t a t i on wa gon i n t he vi c i ni t y ,

a n d t ha t pl a i nt i f f ’ s ve hi c l e s i mpl y c a me ba r r e l i ng up t he

r i g h t l a ne a nd r e a r - e nde d hi m.        The dr i ve r of t he gr e y ve hi c l e

h a s n e ve r be e n i de nt i f i e d or f ound.

                I n p l a i nt i f f ’ s s ui t a ga i ns t De f e nda nt , p l a i nt i f f

a l l e g e d t ha t de f e nda nt wa s t r a ve l i ng a t s uc h a n unr e a s ona bl y

l o w r a t e of s pe e d s o a s t o i mpe de t r a f f i c on t he hi ghwa y i n

v i o l a t i on of T. C. A. §55- 8- 154 a nd hi s ne gl i ge nc e wa s a

p r o x i ma t e c a us e of t he a c c i de nt .      Re s pondi ng t o de f e nda nt ’ s

mo t i o n f or s umma r y j udgme nt , t he Tr i a l Cour t gr a nt e d s umma r y

j u d g me nt on t he ba s i s t ha t t he pr oxi ma t e c a us e of t he a c c i d e n t

wa s t h e ne gl i ge nt ope r a t i on of t he gr e y mot or ve hi c l e .

                Summa r y j udgme nt i s r e vi e we d wi t hout a t t a c hi ng a ny

p r e s u mpt i on of c or r e c t ne s s t o t he j udgme nt .        M Cal l v . W l de r ,
                                                                        c           i

9 1 3 S. W 2d 150, 153 ( Te nn. 1995) .
          .                                              Summa r y j udgme nt i s

a p p r o p r i a t e whe n, vi e wi ng a l l e vi de nc e a nd i nf e r e nc e s i n t h e

l i g h t mos t f a vor a bl e t o t he non- movi ng pa r t y, t he r e a r e no

d i s p u t e d i s s ue s of ma t e r i a l f a c t a nd t he movi ng pa r t y i s

e n t i t l e d t o j udgme nt a s a ma t t e r of l a w.          By r d v . Hal l , 847

S. W 2 d 208 ( Te nn. 1993) .
    .

                                                 2
                   The s t a t ut e pl e d i n t hi s c a s e r e a ds i n pe r t i ne nt

pa r t :

                   M ni m
                     i     um s pe e d r e gul at i on - Tur nout s                        - Pas s i ng bay s -
                   Pe nal t i e s . - ( a ) No pe r s on s ha l l dr i                     ve a mot or
                   ve hi c l e a t s uc h a s l ow s pe e d a s t o i                      mpe de t he nor ma l
                   a nd r e a s ona bl e move me nt of t r a f f i c ,                     e xc e pt whe n
                   r e duc e d s pe e d i s ne c e s s a r y f or s a f e                  ope r a t i on or i n
                   c ompl i a nc e wi t h t he l a w. . . .

T. C. A. § 55- 8- 154( a ) .

                   Thi s s t a t ut e i s c i t e d i n onl y t wo Te nne s s e e c a s e s ,

n e i t h e r of whi c h ma de a ny e xpl i c i t de t e r mi na t i on of wha t

c o n s t i t ut e s a v i ol a t i on of t he s t a t ut e . 1.                   W t s v . W l k e r s on
                                                                                    at        i

u p h e l d a j ur y ve r di c t f i ndi ng t he s l ow dr i ve r 40% a t f a ul t f o r

a n a c c i de nt . Thi s f i ndi ng of l i a bi l i t y i s c ons i s t e nt wi t h

c a s e s i nvol vi ng s i mi l a r s t a t ut e s i n ot he r s t a t e s , whi c h ha v e

h e l d a que s t i on of whe t he r s uc h a s t a t ut e ha s be e n vi ol a t e d

a n d whe t he r s uc h vi ol a t i on c ons t i t ut e s t he ne gl i ge nt pr oxi ma t e

c a u s i n g or c ont r i but i ng t o a n a c c i de nt i s f or t he j ur y.                                  66
A. L. R. 2d 1194;              e . g . , Gr i f f i n v . I l l i noi s Be l l Te l e phone Co . ,

1 8 0 N.E.2d 228, 230 ( I l l . Ct . App. 1962) ;                               Fonv i l l e v . Di x on,

1 9 3 S.E.2d 406 ( N. C. Ct . App. 1972) ;                            Le o v . Adams , 208 N. W 2 d
                                                                                                 .

7 0 6 ( S. D. 1973) ;              M na v . Boi s e Cas c ade Cor p. , 681 P.2d 880 ,
                                    i

8 8 4 ( W s h. Ct . App. 1984) .
         a                                           The s e c a s e s a c knowl e dge t ha t

?d a wd l e r s , a s we l l a s s pe e de r s , c a n be c ome a me na c e t o t he

s a f e t y o f t he i r f e l l ow mot or i s t s . ?                 Che e k v . W i s s , 615 S. W 2 d
                                                                                    e                .



    1
          S e e Ca r r v . Oz b u r n - He s s e y S t o r a g e Co . , 1 9 9 6 W 3 8 3 2 9 5 ( Te n n . Ap p .
                                                                                          L
    1996) .         I n Ca r r , p l a i n t i f f r e a r - e n d e d d e f e n d a n t , wh o h a d j u s t t u r n e d
    o n t o t h e h i g h wa y f r o m a n i n t e r s e c t i o n .       Th e r e a s o n a b l e n e s s o f t h e
    d e f e n d a n t ’ s s p e e d , wh i c h wa s n o t d i s p u t e d - 2 0 mp h - wa s n o t d i r e c t l y
    a d d r e s s e d b y t h e Co u r t .       Al t h o u g h t h e Co u r t ma y h a v e ma d e a n i mp l i c i t
    j u d g me n t t h a t t h e d e f e n d a n t wa s n o t d r i v i n g i n v i o l a t i o n o f t h e s t a t u t e ,
    t h e b a s i s u p o n wh i c h t h e s u mma r y j u d g me n t wa s u p h e l d wa s t h a t a n
    e x a mi n a t i o n o f t h e c i r c u ms t a n c e s s u r r o u n d i n g t h e a c c i d e n t s u p p o r t e d
    f i n d i n g p l a i n t i f f mo r e t h a n 5 0 % a t f a u l t i n t h e a c c i d e n t .

    Th e o t h e r c a s e i s Wa t t s v .     Wi l k e r s o n ,   1 9 9 4 W 8 5 9 5 1 ( Te n n . Ap p .
                                                                              L                              1994) .

                                                             3
4 5 3 , 458 ( M Ct . App. 198 1) , quot i ng Laf f e r t y v . W t l e , 349
               o.                                               at

S. W 2 d 519, 528 ( M Ct . App. 1961) .
    .                o.

                   The s pe e d of t he de f e nda nt ’ s ve hi c l e i s a n i s s ue o f

d i s p u t e d ma t e r i a l f a c t , a s i t be a r s on whe t he r t he s t a t ut e wa s

v i o l a t e d a nd whe t he r s uc h vi ol a t i on, i f a ny, c ont r i but e d t o

t h e pr oxi ma t e c a us e of t he a c c i de nt .          Pr oxi ma t e c a us a t i on i s

t o b e de t e r mi ne d by t he t r i e r of f a c t , unl e s s a l l r e a s ona bl e

p e r s o n s woul d a gr e e on t he pr ope r out c ome .              Se e M Cl e nahan v .
                                                                              c

Co o l e y , 806 S. W 2d 767 ( Te nn. 1991) .
                     .                                        Ac c or di ngl y, we va c a t e

s u mma r y j udgme nt on be ha l f of t he s e de f e nda nt s a nd r e ma nd f o r

f u r t h e r pr oc e e di ngs c ons i s t e nt wi t h t hi s opi ni on.

                   Pl a i nt i f f a l s o f i l e d t hi s a c t i on a ga i ns t hi s i ns u r e r

u n d e r t he uni ns ur e d a nd unde r i ns ur e d mot or ve hi c l e c ove r a ge

s t a t ut e .     W n t he owne r or ope r a t or of a ve hi c l e whi c h c a u s e s
                    he

b o d i l y i nj ur y or pr ope r t y da ma ge i s unknown, t he i ns ur e d c a n

o n l y r e c ove r i f :

                   ( A) Ac t ua l p hy s i c a l c ont a c t s ha l l ha ve oc c ur r e d
                   be t we e n t he mot or ve hi c l e owne d or ope r a t e d by s u c h
                   unknown pe r s on a nd t he pe r s on or pr ope r t y of t he
                   i ns ur e d;   or ( B) The e xi s t e nc e of s uc h unknown
                   mot or i s t i s e s t a bl i s he d by c l e a r a nd c onvi nc i ng
                   e vi de nc e , ot he r t ha n a ny e vi de nc e pr ovi de d by
                   oc c upa nt s i n t he i ns ur e d ve hi c l e .

T. C. A. §56- 7- 1201( e ) ( 1) .           The onl y e vi de nc e i n t he r e c or d a s

t o t h e e xi s t e nc e of t he gr e y ve hi c l e c ome s f r om t he t wo

o c c u p a nt s of pl a i nt i f f s ’ ve hi c l e .     The c ondi t i ons r e qui r e d b y

t h e s t a t ut e ha ve not be e n e s t a bl i s he d i n t hi s c a s e a nd s umma r y

j u d g me nt wa s a ppr opr i a t e on t he i s s ue of uni ns ur e d mot or i s t

c ov e r a ge .      Car di n v . Ca mpbe l l , 920 S. W 2d 222 ( Te nn. App.
                                                        .

1995) .          Howe ve r , t he c l a i m a ga i ns t t he i ns ur a nc e c a r r i e r

r e l a t i ng t o t he unde r i n s ur e d pr ovi s i on of pl a i nt i f f s ’ pol i c y

wi l l b e r e i ns t a t e d b e c a us e t he a c t i on ha s be e n r e i ns t a t e d a s

                                                   4
t o t h e r e ma i ni ng de f e nda nt s .

               The c os t o f t h e a ppe a l i s a s s e s s e d t o de f e nda nt a nd

t h e c a us e r e ma nde d.




                                             ________________________
                                             He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ _____________________
Do n T. M M r a y, J .
              c ur




                                             5
                      I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON            FILED
                                                                        June 6, 1997

                                                                     Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk




ANTHONY W NANCE,
           .                                       ) C/ A NO. 03A01- 9701- CV- 00037
a n d BRANDON NANCE,                               )
                                                   ) CAM PBELL CI RCUI T
        Pl a i nt i f f s - Appe l l a nt s ,      )
                                                   )
v.                                                 )
                                                   )
CHRI STOPHER H. STRUNK,                            )
                                                   )
        De f e nda nt - Appe l l e e .             )




                                                O R D E R




                Thi s c a us e wa s r e gul a r l y he a r d a nd c ons i de r e d by t h e

c our t .    I T I S NOW ORDERED t ha t t he j udgme nt of t he Tr i a l Co u r t

i s a f f i r me d i n p a r t , r e ve r s e d i n pa r t , a nd t he c a us e r e ma nd e d.

Th e c o s t s of a ppe a l a r e a dj udge d t o de f e nda nt , f or whi c h

e xe c ut i on ma y i s s ue i f ne c e s s a r y.



                                                   PER CURI UM